On June 22,1992, the Defendant was sentenced to fifteen (15) years with ten (10) years suspended for the crime of INCEST. The defendant was not eligible for parole until he successfully completed the sex offender treatment. Credit was given for 3 days time served.
On May 6,1993, the defendant appeared before the sentence review board and his sentence was amended to fifteen (15) years straight time. The defendant shall not be eligible for parole until he successfully completes the sex offender treatment program at the Montana State Prison. Credit was given for three (3) days time served. An Amended Judgment was prepared and signed July 29,1993.
July 26, 1993, pursuant to Rule 22 of the Rules of the Sentence Review Division, Monte Bennett requested a rehearing. The rehearing was granted.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed May 6, 1993 by the Sentence Review Board.
The reason for the decision is the sentence imposed by the Sentence Review Board is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Monte Bennett for representing himself in this matter.